SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-TRANS-LUX CORP GAMCO ASSET MANAGEMENT INC. 11/26/076,0005.0000 11/23/072004.7500 11/08/071,0005.0000 10/15/071,0005.6100 10/05/071,0005.6500 10/03/073,0005.4450 GABELLI FUNDS, LLC. GABELLI SMALL CAP GROWTH FUND 10/29/0710,0005.3000 GABELLI DIVIDEND & INCOME TR 11/26/077,1005.0000 GABELLI CONVERTIBLE FUND 11/21/071,000-4.6200 10/29/075,000-5.3000 10/02/074,100-5.0000 9/26/07100-5.4000 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE AMERICAN STOCK EXCHANGE. (2) PRICE EXCLUDES COMMISSION.
